Citation Nr: 1729796	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  09-37 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from January 1947 to January 1950, and from April 1950 to April 1967.  The appellant is the Veteran's widow.

This case comes before the Board of Veterans' Appeals (Board) from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In December 2012, the Board remanded this matter to comply with the appellant's request for a hearing.  In January 2016, the appellant testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been added to the electronic claims file.  In April 2016, the Board remanded this matter for additional evidentiary development.


FINDINGS OF FACT

1.  The Veteran passed away in October 2007, at the age of 77.

2.  The Veteran's certificate of death listed the immediate cause of death as coronary artery disease.  It also listed hypertension and diabetes mellitus, type II, as other significant conditions contributing to death, but not resulting in the underlying cause of death.  

3.  The Veteran's fatal coronary artery disease, hypertension, and diabetes mellitus, type II, were not shown during service or within the first post service year, and are not shown to have been related to his military service. 

4.  At the time of his death, service connection had been established for status post gunshot wound to the right knee; degenerative disc disease at L5-S1 of the lumbar spine; degenerative joint disease of the right knee; and scar of left neck.  

5.  The preponderance of the evidence is against a finding that the Veteran's service-connected disabilities or any other condition related to his military service materially contributed to the cause of the Veteran's death or otherwise hastened the onset of death.  


CONCLUSION OF LAW

The criteria for establishing service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veteran's Claims Assistance Act

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify    was satisfied by a letter in November 2007.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant, including the Veteran's service treatment records, post-service treatment records, and VA examination reports.  The appellant was afforded a hearing before the Board and a copy of the transcript is of record.  There is no allegation that the hearing provided to the appellant was deficient in any way and further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

The Board also notes that actions requested in the Board's prior remands have    been undertaken.  Specifically, the appellant was provided a video conference hearing before the Board in January 2016, and additional treatment records and         a medical opinion were subsequently obtained.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  
 
After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Claim for Service Connection for the Cause of Death

Dependency and Indemnity Compensation (DIC) may be awarded to a surviving spouse upon the service-connected death of the veteran, with service connection determined according to the standards applicable to disability compensation.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5(a). 

A veteran's death may be service connected if the death resulted from a disability incurred or aggravated in the line of duty in the active military, naval or air service. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.303(a), 3.312.  The service-connected disability may be either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  A disability is the principal cause of death if it was the immediate or underlying cause of death, or was etiologically related to the death.  Id.  A disability is a contributory cause of death if it contributed substantially and materially to the Veteran's death; combined to cause death; aided or lent assistance to the production of death; or resulted in debilitating effects and general impairment of health to an extent that would render the Veteran materially less capable of resisting the effects of other disease or injury causing death, as opposed to merely sharing in the production of death.  38 C.F.R. § 3.312(c).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to establish service connection, there must be competent, credible evidence of (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See 38 C.F.R. § 3.303; Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Moreover, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and cardiovascular-renal disease (including hypertension) and diabetes mellitus becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such diseases shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record. Where there is     an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran died in October 2007.  His certificate of death listed the immediate cause of death as coronary artery disease.  It also listed hypertension and diabetes mellitus, type II, as other significant conditions contributing to death, but not resulting in the underlying cause of death.  

The appellant contends that the Veteran developed a psychiatric disorder, including generalized anxiety disorder and PTSD with mood disorder, as a result of his military service and that this condition caused or substantially contributed to the cause of his death.  Alternatively, the appellant contends that the Veteran's service-connected status post gunshot wound to the right knee; degenerative disc disease at L5-S1 of the lumbar spine; degenerative joint disease of the right knee; and/or scar, left neck, caused or substantially contributed to his death.  

Based upon a longitudinal review of the evidence of record, the Board finds that   the preponderance of the evidence is against a finding that the Veteran's service-connected disabilities or any other condition related to his military service was either the principal or the contributory cause of death or other otherwise materially hastened the onset of death.  

In making this determination, the Board finds that there is no evidence linking the Veteran's fatal coronary artery disease, hypertension, and/or diabetes mellitus, type II, to his military service.  His service treatment records are completely silent as to any complaints, diagnosis or treatment of any of these conditions.  His November 1966 final separation examination listed his heart, vascular and endocrine systems as normal.  It also listed his blood pressure as 134/84. The first post service medical evidence of any of these conditions was not shown until September 1987, over twenty years after his separation from military service.  Finally, there is no competent evidence linking any of these conditions to the Veteran's military service, nor does the appellant contend that these conditions arose in service or during the year following service. 

The Board also concludes that the most probative evidence is against a finding that    the Veteran's psychiatric disorders are related to his military service or that the conditions materially contributed to or hastened the onset of his death.

Following a review of the Veteran's claims file, a VA examiner in September 2016 opined that the Veteran had no mental health disorder related to his military service.  As for the Veteran's generalized anxiety disorder, the VA examiner opined that    this condition was less likely than not related to his military service.  The VA examiner noted that while the Veteran was treated for a single episode of emotional disturbance related to marital difficulties during service, subsequent service and post service treatment records failed to demonstrate a chronic or sustained mental health condition.  The VA examiner also noted that the Veteran was diagnosed with generalized anxiety disorder during a December 1998 VA examination, more than 30 years after his separation from military service during which no ongoing or chronic anxiety was demonstrated.  Moreover, the diagnosis of this condition back in December 1998 was attributed to the Veteran's concern over his nonservice-connected coronary artery disease occurring five years earlier.

As for the Veteran's PTSD with related mood disorder, the VA examiner opined that this condition was less likely than not related to the Veteran's military service.  In support of this opinion, the VA examiner noted that the Veteran's gunshot wound to the right knee was not incurred in combat as reported by the Veteran, and that this was a major discrepancy since the Veteran cited this incident as a stressor.  The VA examiner also indicated that there is no evidence that the Veteran was ever in combat.  Further supporting this opinion is the September 2009 Memorandum indicating that the Veteran's claimed stressors could not be verified, and that his gunshot wound to the right knee was not the result of combat.  

In support of her claim, the appellant relies on the December 2008 and January 2016 medical opinions from C.W., M.D.  Specifically, Dr. W. attributed the Veteran's psychiatric troubles to his inservice exposure to combat, and further opined that it was "quite possible" that his inadequately treated PTSD and mood disorder contributed to the illnesses that lead to his demise.  The Board assigns little probative value to this opinion.  Dr. W. has not identified the specific stressor or stressors used to validate the Veteran's diagnosis of PTSD.  On this point, the record clearly establishes that the Veteran was not always truthful in reporting his military history.  Although he claimed to have been shot in the right knee while in Korea, an April 1963 service treatment report documents that he accidentally shot himself in the right knee during target practice while in Little Rock, Arkansas.  Moreover, a review of the Veteran's Form DD-214's and service personnel file      did not reveal any individual awards, decorations and/or medals denoting combat, and there is no indication that he ever served in Korea.  Finally, even if properly diagnosed with PTSD and mood disorder, the opinion provided by Dr. W. is too speculative as to whether this condition actually contributed to or hastened the Veteran's death.  See Goss v. Brown, 9 Vet. App. 109, 114 (1996) (noting that the use of the phrase "could not rule out" was too speculative to establish medical nexus); see also Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (holding that medical opinions are speculative and of little or no probative value when a physician makes equivocal findings).  As such, the opinion provided by Dr. W.       is afforded no probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).

The Board does not question the sincerity of the appellant's belief that the Veteran's death was due to disabilities related to service.  However, as a lay person, the appellant has not shown that she has specialized training sufficient to render such an opinion.  The Board finds the VA medical opinion to be significantly more probative than the appellant's lay assertions. 

While the Board appreciates the Veteran's service to this country and sympathizes with the Appellant, the weight of competent and credible evidence against the claim on any theory of entitlement presented, and service connection for the cause of the Veteran's death is not warranted.  38 C.F.R. § 3.312.

Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2008); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


